Citation Nr: 1332229	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  97-27 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a compensable initial rating for gastroesophageal reflux disease (GERD).

2.  Entitlement to an extraschedular evaluation for low back strain with degenerative changes, currently evaluated as 40 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to August 1995.

These matters come to the Board of Veteran's Appeals (Board) on appeal from an October 1996 rating decision (low back strain) by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, and an April 2011 rating decision (GERD) by the Appeals Management Center (AMC) in Washington, D.C.  Jurisdiction of the Veteran's claims folder was subsequently transferred to the RO in Wichita, Kansas and then to the RO in Chicago, Illinois.

In pertinent part, the October 1996 rating decision on appeal granted service connection for low back strain, and assigned a 0 percent (noncompensable) evaluation effective from September 17, 1996.  In a September 1998 rating decision, the RO in Wichita, Kansas granted an increased 10 percent evaluation for low back strain with degenerative changes, effective September 17, 1996.  In an October 2001 rating decision, the RO granted an increased 20 percent evaluation for low back strain with degenerative changes, effective from September 17, 1996.

The Veteran provided testimony at a video conference hearing in February 2003 before an undersigned Veterans Law Judge of the Board, including as to the issues of entitlement to an increased rating for low back strain with degenerative changes.  A transcript of that hearing has been associated with the claims file.

Thereafter, the Board issued a decision in June 2003 which, in pertinent part, granted a schedular increase from 20 percent to 40 percent for the Veteran's service-connected low back disability, and denied the Veteran an extraschedular disability rating for his service-connected low back disability pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The June 2003 Board decision also referred the issue of entitlement to a TDIU to the RO for appropriate action.  A June 2003 rating decision which implemented the Board decision assigned the 40 percent evaluation for the low back disability effective from September 17, 1996.  The Veteran appealed the Board's June 2003 decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2007 memorandum decision, the Court, in pertinent part, affirmed the denial of entitlement to a schedular evaluation in excess of 40 percent for the low back disability, and remanded that part of the Board's June 2003 decision which denied referral of the increased rating issue for extraschedular consideration.

In light of the January 2007 Court Memorandum decision and the instructions set forth therein, the Board, in pertinent part, remanded the issue of entitlement to an extraschedular evaluation for the low back disability to the RO for further development in May 2008, March 2010 and January 2011.  The January 2011 Board decision found that there was plausible competent evidence in the record that the Veteran's low back disability was productive of marked interference with employment, not contemplated in the current schedular evaluation, and remanded the claim for referral to the VA Director of Compensation and Pension Service for consideration of an extraschedular rating.  The January 2011 Board decision also found that the issue of entitlement to a TDIU was part of the increased rating claim, per Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded the issue for adjudication by the RO.

The April 2011 rating decision on appeal granted service connection for GERD and assigned a noncompensable initial rating, effective from September 1, 1995.  The Veteran is appealing the noncompensable initial rating assigned for his service-connected GERD.

In a June 2011 Memorandum decision, the VA Director of Compensation Service, denied entitlement to an evaluation in excess of 40 percent for the service-connected low back strain with degenerative changes on an extraschedular basis under 38 C.F.R. § 3.321(b), and denied entitlement to a TDIU under 38 C.F.R. § 4.16(b).

In May 2010, the Veteran testified at a personal hearing before an undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

As noted above, service connection for the Veteran's low back disability has been in effect from September 17, 1996.  In correspondence dated in May 2011 and October 2012, the Veteran claimed that he initially filed a claim for entitlement to service connection for a low back disability on September 1, 1995, and that date should be the effective date for the grant of service connection for his low back disability.  In this regard, the Veteran alleged clear and unmistakable error (CUE) in the October 1996 rating decision which granted service connection for the low back disability, effective from September 17, 1996.  As such, the issue of entitlement to an effective date prior to September 17, 1996 for the award of service connection for low back strain with degenerative changes has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.






							(CONTINUED ON NEXT PAGE)

REMAND

In his April 2011 notice of disagreement, the Veteran identified the following treatment records that are relevant to the claims on appeal but not yet associated with the claims file:

08/03/2001 Abdominal pain - health care provider: Gividen, Mary J.
11/09/2001 constipation - Health Care Provider: Zhang, Xiaofeng
12/26/2001 reported pain in joint - Health Care Provider: Bahadur, Sardar
02/27-2002 Radiology report - small hiatal hernia with demonstrable reflux
Pancreas could not be seen due to overlapping bowel gas - Provider, Mohammad Sarrafizadeh
04/23/2004 Chronic pain - Health care provider, Raffi, Syed
06/30/2010 Stomachache, Nausea and Vomiting - Provider: Duong, Baolinh V

In this regard, the Veteran indicated in a November 2008 statement, that he did not receive any private treatments for his gastrointestinal disorder, and that all of his medical records can be obtained from the VA Medical Center (VAMC) in Wichita, Kansas.  However, the Veteran's VA treatment records currently associated with the claims file are dated only from April 1997 to January 2001, July 2001, October 2001, September 2002, February 2003 to September 2005, February 2008, and from October 2012 to December 2012.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Thus, the case must be remanded for the RO to obtain and associate with the claims file all outstanding VA treatment records dated from September 1995 to the present, specifically including those identified by the Veteran in April 2011.  In this regard, the Board notes that inasmuch as it is not ascertainable at this time whether any additional records would contain information pertinent to adjudication of the low back disability claim, appellate consideration of that issue is deferred pending completion of action requested below.  Similarly, as the TDIU issue is inextricably intertwined with the increased rating issues on appeal, appellate consideration of the TDIU matter is likewise deferred pending completion of the action requested below.

Finally, the law requires that a Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  If, as in this case, two hearings are held before different Veterans Law Judges on the same issues, then the matters must be decided by a three-member panel of Veterans Law Judges.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2012).  The Court recently held that a veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  See Arneson v. Shinseki, 24 Vet. App. 379 (2012).  In this case, the Veteran has had two hearings before different Veterans Law Judges, which requires that the matter be decided by a three member panel of Veteran Law Judges.  Consequently, pursuant to the Court's holding in Arneson, the Veteran should be notified that he has the option of another hearing with a Veterans Law Judge who will be the third member of the panel to ultimately decide his appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any and all outstanding VA treatment records dated from September 1995 to the present, specifically including those identified by the Veteran in his April 2011 notice of disagreement, from the VAMC in Wichita, Kansas and any associated outpatient clinics.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the named records, the RO is unable to secure the same, the RO must notify the Veteran and his representative, and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, readjudicate the Veteran's claims of entitlement to a compensable initial rating for GERD, entitlement to an extraschedular evaluation for low back strain with degenerative changes, currently evaluated as 40 percent disabling, and entitlement to a TDIU, including on an extraschedular basis.  

If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran, and afford the appropriate period to respond.  

3.  Thereafter, if any benefit remains denied, the Veteran should be notified of his right to have another hearing with a third Veterans Law Judge who will be assigned to the panel to ultimately decide his appeal.  Request clarification as to whether he desires a third Board hearing, and if so, the type of Board hearing that he is seeking.  If he responds that a third hearing is desired, such should be scheduled by the RO if the requested hearing is a video conference hearing or a Travel Board hearing.  Otherwise, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________                           __________________________
         S. L. KENNEDY			DENNIS F. CHIAPPETTA
      Veterans Law Judge,			Veterans Law Judge,
Board of Veterans' Appeals			Board of Veterans' Appeals



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


